Citation Nr: 9913714	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-40 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the neck, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1974, and from May 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
residuals of a gunshot wound to the neck.  He filed a timely 
notice of disagreement regarding this determination, and an 
appeal was initiated.  

This claim was originally presented to the Board in March 
1998, at which time it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board.  

In the accredited representative's March 1999 written brief, 
a second issue, of entitlement to an increased rating for 
diabetes mellitus, currently rated as 40 percent disabling, 
is listed and argued.  However, in the March 1998 Board 
action, a total (100 percent) schedular rating was granted 
for this disability by the Board, and the veteran was so 
informed by the RO in an April 1998 letter.  A total 
schedular rating for diabetes mellitus represents the maximum 
available benefit for this disability, and the veteran's 
appeal of this claim will be considered resolved by the 
Board's March 1998 grant.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing AB v. Brown, 6 Vet. App. 35, 38-
39 (1993)).  No further action on that particular claim will 
be taken at this time.  


FINDING OF FACT

The veteran's service connected residuals of a gunshot wound 
to the neck are manifested by muscle injury of a moderate 
nature.  


CONCLUSION OF LAW

An increased rating for the veteran's residuals of a gunshot 
wound to the neck, currently rated as 10 percent disabling, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.59, 4.73, 4.118, 
Diagnostic Codes 5319-5323, 7800-7819 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1995 for an increased 
rating for his service connected residuals of a gunshot wound 
to the neck.  At that time, the veteran's residuals of a 
gunshot wound were rated as 10 percent disabling, which is 
his present rating as the case is now before the Board.  

Service medical records reflect that the veteran was wounded 
by a gunshot in the neck in November 1968.  The original 
gunshot wound is described as an open wound of the neck, 
through-and-through with no artery or nerve involvement.  
Debridement of the wound was performed under local 
anesthesia, and the veteran was eventually returned to duty.  

Following his August 1995 claim for an increased rating, the 
veteran's neck was examined by the VA in October 1995.  His 
complaints were of pain in the region of the cervical spine.  
Two scars, representing the entry and exit points of his 
gunshot wound, were noted on the neck.  These were described 
as small, non-tender, and inconspicuous.  No thickening or 
spasm of the cervical musculature was noted, and range of 
motion of the cervical spine was described as good.  No 
atrophy of the corresponding arm or forearm was noted, and 
strength was within normal limits.  Deep tendon reflexes were 
symmetrical, but were in the low normal range.  Post-
traumatic osteoarthritic changes were suspected, but an X-ray 
of the cervical spine found no evidence of post traumatic 
arthritic changes.  Some straightening of the normal lordotic 
curve was noted, but the cervical spine was otherwise 
unremarkable.  

Based on this evidence, in a February 1996 rating decision, 
the RO maintained the veteran's disability rating for his 
residuals of a gunshot wound.  The veteran filed a May 1996 
notice of disagreement regarding this determination, as well 
as additional evidence concerning his disabilities.  

The veteran was given a personal hearing in August 1996.  He 
testified regarding his residuals of a gunshot wound to the 
neck, including pain, stiffness, and pain with motion.  Also, 
the veteran stated that his pain increases as the weather 
gets colder.  Occasionally, muscle spasms also occur, which 
the veteran treats with muscle relaxing medication.  
Regarding his scars, the veteran reported no complaints or 
problems resulting therefrom.  

In November 1996, the veteran was seen at the VA medical 
center where he works following a workplace accident 
involving an injury to his neck; reportedly, a box fell off a 
shelf and struck him on the neck.  Objective examination 
revealed full range of motion of the neck, with pain.  The 
back of the neck and right trapezoid muscle were tender to 
the touch.  He was diagnosed with a neck contusion and given 
ibuprofen.  

In March 1998, the veteran's claim was reviewed by the Board.  
The issue of an increased rating for the service connected 
residuals of a gunshot wound to the neck was remanded for 
additional evidentiary development.  

New VA examinations of the veteran's neck muscles and 
cervical spine were afforded him in June 1998.  He reported 
constant pain in the neck, with fewer complaints of muscle 
injury but many complaints of cervical spine injury.  The 
pain was more severe in inclement weather.  Upon objective 
examination, he displayed non-tender entrance and exit wounds 
involving only the trapezius muscle, with no destruction of 
the right cervical muscle, or the surrounding bones, nerves, 
or vascular structures.  No adhesions were noted, and no 
tendon, bone, nerve, or joint damage was found.  No surgery 
had been performed on the wound since the initial November 
1968 debridement, according to the veteran.  Muscle strength 
was 5/5, without herniation or loss of muscle function.  The 
examiner stated the veteran's gunshot wound to the neck 
"would not in anyway affect his range of motion of the 
cervical spine."  The veteran's cervical spine itself 
displayed forward flexion to 30º and backward extension to 
10º.  Further backward extension was possible according to 
the veteran, but was prevented by pain.  Bilateral flexion 
was to 30º, and bilateral rotation was to 50º.  The examiner 
observed no objective evidence of pain on motion.  X-rays of 
the cervical spine revealed no evidence of degenerative joint 
disease or degenerative disc disease.  The examiner also 
considered the affects of pain, fatigue, weakness, or lack of 
endurance, and found no additional limitation of motion due 
to these factors; the veteran's disability as expressed by 
the examiner represented the maximum disability present.  
Overall, the examination was "essentially normal", 
according to the VA examiner.  

Analysis

The veteran's claim for an increased rating for his service-
connected residuals of a gunshot wound to the neck is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service-connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

As an initial matter, the veteran has reported limitation of 
motion of the cervical spine, and medical evaluation has 
confirmed these assertions.  However, the service medical 
records are silent on the issue of cervical spine damage 
resulting from his gunshot wound to the neck, and the 
examiner who reviewed the veteran's claim in June 1998 
stated, "the patient's wound would not in anyway affect his 
range of motion of the cervical spine."  Post-traumatic 
osteoarthritic changes were described as "possible" in the 
October 1995 VA medical examination report, but concurrent x-
ray examination failed to confirm any such disability, 
describing straightening of the normal lordotic curve but an 
"otherwise essentially unremarkable" cervical spine.  The 
veteran has presented no other medical evidence stating his 
disabilities of the cervical spine, including limitation of 
motion, result from his gunshot wound to the neck in service.  
Because the medical evidence shows that the limitation of 
motion in the veteran's spine is not associated with his 
service-connected gunshot wound residuals, the limitation of 
motion of the cervical spine will not be taken into account 
in rating the service-connected disability.


totality of the medical evidence is against the proposition 
that the veteran's cervical spine impairment is a residual of 
his gunshot wound of the neck, such impairment will not be 
considered at this time.  

As noted by the Board in its March 1998 remand, the 
provisions of the rating schedule for determining the 
disability evaluations for muscle injuries were changed 
effective July 3, 1997.  Such changes will be noted in this 
decision as appropriate.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  

Currently, the veteran's service connected residuals of a 
gunshot wound to the neck are rated under Diagnostic Code 
5322, for Group XXII, the muscles of the front of the neck.  
This code encompasses the lateral, supra-, and infrahyoid 
muscle group, including the trapezius, the 
sternocleidomastoid, the "hyoid", the sternothyroid, and 
the digastric muscles.  Prior to July 3, 1997, slight 
impairment of these muscles warranted a noncompensable 
rating, moderate impairment, 10 percent, moderately severe 
impairment, 20 percent, and severe impairment, a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5322 (1996).  
These same ratings are also applicable subsequent to July 3, 
1997.  38 C.F.R. § 4.73, Diagnostic Code 5322 (1998).  

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.  
Moderate disability of the affected muscles is characterized 
by a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment, with an absence of the explosive effect of 
high velocity missiles, and of residuals of debridement or of 
prolonged infection.  Evidence will be present of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings will include entrance and (if present) 
exit scars, linear or relatively small, and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(d)(2) (1998).  

Moderately severe muscle disability is characterized as being 
from through and through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of a wound, record 
of consistent complaint of cardinal signs described above, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fasciae, muscle substance or normal firm resistance 
as compared with the sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1998).  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderated injury for each group 
of muscles damaged.  38 C.F.R. § 4.56(b) (1998).  Symptoms to 
be noted include weakness, fatigue-pain, uncertainty of 
movement, loss of power, lowered threshold of fatigue, and 
impairment of coordination.  38 C.F.R. § 4.56(c) (1998).  

According to the June 1998 VA medical examination, the 
veteran displayed a non-tender entrance and exit wounds 
involving only the trapezius muscle, with no destruction of 
the right cervical muscle, or the surrounding bones, nerves, 
or vascular structures.  Because the trapezius muscle is the 
only muscle cited in the medical evidence as injured by the 
gunshot wound in question, evaluation of the veteran's 
impairment will be restricted to Group XXII muscles, which 
includes the trapezius, despite the existence of other 
diagnostic codes involving other aspects of the neck and 
torso.  See 38 C.F.R. §§ 4.20, 4.73, Diagnostic Codes 5319-
5323 (1998).  

The veteran has been afforded two VA medical examinations of 
his service connected disability since his claim was filed, 
and has testified on his own behalf at a personal hearing.  
Nevertheless, the totality of the evidence is against the 
claim for an increased rating for his residuals of a gunshot 
wound to the neck.  

In order to warrant a rating in excess of his current 10 
percent for moderate impairment, moderately severe impairment 
must be demonstrated.  38 C.F.R. § 4.73, Diagnostic Code 5322 
(1998).  This has not been accomplished.  Moderately severe 
muscle disability is characterized as being from through and 
through or deep penetrating wounds by small high-velocity 
missiles or large low-velocity missiles, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  While the veteran did incur a 
through-and-through wound which required debridement, no 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring was noted at the time of the initial 
injury.  History should include prolonged hospitalization in 
service for treatment of a wound, record of consistent 
complaint of cardinal signs described above, and, if present, 
evidence of inability to keep up with work requirements.  The 
veteran's history does not include these factors, and he in 
fact remained in the military service until April 1974, when 
he opted for discharge for reasons unrelated to his injury.  
Additionally, he was accepted for service again in May 1977.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups, indications on palpation of loss of deep 
fasciae, muscle substance or normal firm resistance as 
compared with the sound side.  While the veteran does have 
both entrance and exit scars, neither the October 1995 nor 
June 1998 VA examinations noted any loss of deep fasciae, 
muscle substance, or normal firm resistance as compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  In the present case, the veteran had normal 
strength of the affected region, without atrophy, herniation, 
or loss of muscle function, both in October 1995 and June 
1998.  The overall impression of the examiner who evaluated 
the veteran in June 1998 was of an "essentially normal" 
examination.  Likewise, the October 1995 VA examination 
diagnosed a gunshot wound to the neck region with no other 
finding.  

The overall disability picture falls short of moderately 
severe disability, as is required in the veteran's case to 
warrant an increased rating. Such symptoms as weakness, 
fatigue-pain, uncertainty of movement, loss of power, lowered 
threshold of fatigue, and impairment of coordination have 
been considered, and moderately severe impairment has not 
been demonstrated.  Hence, an increased rating is not 
warranted under the criteria for disabilities of the muscles 
of the neck; this is true for diagnostic criteria both prior 
to and subsequent of July 3, 1997.  38 C.F.R. § 4.73, 
Diagnostic Code 5322 (1996 & 1998).  Furthermore, the 
evidence is not in balance between the two ratings such that 
38 C.F.R. § 4.7 need be applied.  

As has been noted upon medical examination, the veteran has 
both entrance and exit scars resulting from his gunshot wound 
in service.  The Court has stated that where symptomatology 
is "distinct and separate," scars and underlying muscle 
injury may be rated separately without violating the 
38 C.F.R. § 4.14 provision against pyramiding.  38 C.F.R. 
§ 4.14 (1998); Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  However, in the present case the veteran's scars 
have been consistently described in the medical evidence as 
small, non-tender, and inconspicuous.  He also testified as 
his personal hearing that these scars have not presented him 
any problems.  Based on this uncontroverted evidence, a 
separate rating for the veteran's entrance and exit scars is 
not warranted at this time.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7819 (1998).  

Additionally, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca, supra.  However, the VA examiner 
evaluating the veteran in June 1998 found no additional 
functional impairment due to weakened movement, 
incoordination, or excessive fatigability.  While his 
complaints of pain, pain on motion, etc., expressed at his 
personal hearing and on other occasions are noted, a review 
of the medical evidence does not reflect objective evidence 
of pain greater than that contemplated by the current rating.  
Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis 
for a higher rating regarding DeLuca factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a gunshot wound to the 
neck have not required any periods of hospitalization, and 
they are not shown by the evidence to present marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
gunshot wound residuals are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In summary, an increased rating for the veteran's service 
connected residuals of a gunshot wound to the neck is not 
warranted by the evidence of record.  


ORDER

An increased rating for residuals of a gunshot wound to the 
neck is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

